11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of B.C., a child,             * From the 35th District Court
                                                of Brown County,
                                               Trial Court No. CV 16-09-353.

No. 11-18-00098-CV                           * September 27, 2018

                                             * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.;
                                               Gray, C.J., sitting by assignment; and
                                               Wright, S.C.J., sitting by assignment)
                                               (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.